Per Curiam : The writ of certiorari must be awarded. Such has been the uniform practice in this court, whenever it has been made properly to appear that there was a diminution of the record. 1 Scam. 567; 2 id. 361; 2 id. 417; 2 id. 564; 3 id. 19. The affidavit sufficiently presents that fact in this case. It is enough that the State’s attorney acquired his knowledge of the contents of the record in the court below, from the circuit judge who presided on the trial of the cause, the record coming from a county not within his circuit. It appearing that the plaintiff is in prison, the writ will be made returnable at as early a day as practicable during the present term. Certiorari awarded. Hr. Allen then asked if it would be proper to move for a rule upon the defendants to join in error. Per Curiam: Not until the return of the writ of certiorari/ the defendants cannot be required to join in error upon an incomplete record.